               Case 2:19-cr-00186-RSL Document 41 Filed 06/02/20 Page 1 of 1




 1                                                                  UDGE ROBERT S. LASNIK
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        )   No. CR19-186-RSL
 8                                                    )
                     Plaintiff,                       )
 9                                                    )   ORDER GRANTING AGREED
                v.                                    )   MOTION TO MODIFY BOND
10                                                    )   CONDITIONS
     VICTOR KYLE HEGLIN-                              )
11   HERNANDEZ,                                       )
                                                      )
12                   Defendant.                       )
13
14          This Court has reviewed the agreed motion to modify the bond conditions, and

15   has reviewed the records and files in this case.

16          The defendant’s motion is GRANTED. The condition requiring a third-party

17   custodian is stricken.

18          DATED this 2nd day of June, 2020.

19
20
21                                                               A
                                                                 Robert S. Lasnik
22                                                               United States District Judge
23
     Submitted by:
24
     s/ Dennis Carroll
25   Assistant Federal Public Defender
26   Attorney for Victor Heglin-Hernandez


                                                                   FEDERAL PUBLIC DEFENDER
       ORDER MODIFY BOND CONDITIONS                                   1601 Fifth Avenue, Suite 700
       (USA v. Heglin-Hernandez / CR19-186-RSL) - 1                     Seattle, Washington 98101
                                                                                   (206) 553-1100
